Citation Nr: 1535379	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for a left eye scotoma with visual acuity impairment, rated 10 percent disabling prior to April 10, 2009 and 20 percent disabling since that date.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his September 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He was notified that his Board hearing had been scheduled for a date in February 2012 by way of a January 2012 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2014). 

The Board remanded this matter in April 2012 and September 2014 for further development.

In March 2015, the Appeals Management Center assigned an initial 20 percent disability rating for the service-connected left eye disability, effective from April 10, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its September 2014 remand, the Board determined that clarification of the record was necessary in order to determine whether any of the Veteran's decreased visual acuity in the left eye during the claim period was due to a non service-connected disability.  Specifically, the Board explained that during a January 2009 VA examination, the Veteran's left uncorrected and corrected distance vision was recorded as being "20/CF @1'," (i.e. he could count fingers at 1 foot).  However, his vision was 20/20 in the right eye and 20/LP (light perception) for the left eye during a March 2010 VA optometry consultation.  In May 2010, his right eye vision was recorded as being 20/20 and his left eye was "LP."  He underwent a cataract extraction of the left eye with intraocular lens implant in July 2010.  His left eye visual acuity was recorded as being 20/400 without correction one day following the operation and 20/200 one week following the operation.  The Board noted that such decreased visual acuity appeared to be related to the non service-connected cataract as opposed to the service-connected scotoma.  Thus, the AOJ was directed to schedule the Veteran for a VA examination to assess the severity of the Veteran's service-connected eye disability.  The examiner was instructed to discuss whether any of the decreased visual acuity in the left eye during the periods preceding and immediately following the July 2010 cataract surgery was related to the service-connected scotoma, or whether any such impairment was related to a non-service disability.

The Veteran was afforded a VA examination in November 2014 to assess the severity of his service-connected left eye disability.  The examiner noted that the reduced visual acuity in the left eye which was present at the time of the examination was the result of the Veteran's scotoma.  However, the examiner did not acknowledge or discuss the impaired visual acuity which was present around the time of the July 2010 cataract surgery, and did not provide any opinion as to whether any such impairment was due to a disability other than the service-connected scotoma.  Thus, a remand is necessary to obtain the clarification which was requested in the Board's September 2014 remand.

Moreover, an August 2011 VA optometry note reveals that the Veteran was scheduled for a follow up eye evaluation at VA in at least one year.  The most recent VA treatment records among the Veteran's paperless records are contained in the Reno Vista electronic records system and are dated to June 2009 and from December 2009 to July 2012.  Thus, updated VA treatment records shall also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of treatment, to specifically include:

(a)  all records contained in the Reno Vista electronic records system and dated from June 2009 through December 2009 and from July 2012 through the present; and
(b)  all records from any other sufficiently identified VA facility.  

2.  Then, ask the optometrist who conducted the November 2014 VA examination to review all relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, and provide an opinion as to extent to which any decrease in the Veteran's left eye visual acuity during the claim period has been the result of his service-connected scotoma.

The opinion provider shall specifically acknowledge and discuss the left visual acuity findings recorded prior to the Veteran's cataract surgery in July 2010 (which was recorded as being light perception only during March and May 2010 VA evaluations) and the findings recorded in the weeks after the surgery (which ranged from 20/200 to 20/400) and shall specifically answer the following question:

Is any of the Veteran's left eye visual impairment during the claim period (i.e., any left eye visual impairment present since February 2008) due to an eye disability other than the service-connected left eye scotoma (e.g. cataracts and a cataract surgery) and, if so, is it possible to distinguish the impact of the non service-connected eye disability on left eye visual acuity from the impact of the service-connected scotoma?

A complete rationale shall be given for all opinions and conclusions expressed.

If the November 2014 optometrist is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA eye examination to obtain the necessary opinion.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


